Exhibit 10.6

MERIDIAN BIOSCIENCE, INC.

2004 EQUITY COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 OBJECTIVES

     1   

Article 2 DEFINITIONS

     1   

Article 3 ADMINISTRATION

     4   

Article 4 COMMON SHARES SUBJECT TO PLAN

     5   

Article 5 DURATION OF PLAN

     7   

Article 6 STOCK OPTIONS

     7   

Article 7 STOCK APPRECIATION RIGHTS

     10   

Article 8 RESTRICTED AND UNRESTRICTED STOCK AWARDS

     10   

Article 9 PERFORMANCE AWARDS

     11   

Article 10 OTHER STOCK UNIT AWARDS

     13   

Article 11 TRANSFERABILITY OF AWARDS

     13   

Article 12 TERMINATION OF AWARDS

     14   

Article 13 DEFERRALS

     16   

Article 14 TERMINATION OR AMENDMENT OF PLAN

     16   

Article 15 GENERAL PROVISIONS

     16   

 

i



--------------------------------------------------------------------------------

MERIDIAN BIOSCIENCE, INC.

2004 EQUITY COMPENSATION PLAN

ARTICLE 1

OBJECTIVES

Meridian Bioscience, Inc. established this 2004 Equity Compensation Plan
effective December 7, 2004 (the “Effective Date”). The Plan was Amended and
Restated as of November 9, 2005 to reflect, among other things, changes in the
number of Shares occasioned by the three-for-two split of the Common Shares
which occurred September 2, 2005 and for other reasons on January 19, 2006 and
January 22, 2008. The purposes of this Plan are to enable the Company and its
Subsidiaries to compete successfully in retaining and attracting key employees,
directors and advisors of outstanding ability, to stimulate the efforts of such
persons toward the Company’s objectives and to encourage the identification of
their interests with those of the Company’s shareholders.

ARTICLE 2

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1. “Advisor” means anyone who provides bona fide advisory or consultation
services to the Company other than the offer or sale of securities in a
capital-raising transaction.

2.2. “Award” means any one or more of the following: (a) Stock Options,
(b) Stock Appreciation Rights, in tandem with Stock Options or free-standing;
(c) Restricted Stock; (d) Performance Awards; and (e) other awards based in
whole or in part by reference to or otherwise based on the Company’s Common
Shares, or other securities of the Company or any Subsidiary.

2.3. “Award Agreement” means a written agreement setting forth the terms of an
Award.

2.4. “Award Date” or “Grant Date” means the date designated by the Committee as
the date upon which an Award is granted.

2.5. “Award Period” or “Term” means the period beginning on an Award Date and
ending on the expiration date of such Award.

2.6. “Board” means the Board of Directors of the Company.

2.7. “Code” means the Internal Revenue Code of 1986, as amended, or any
successor legislation.

2.8. “Committee” means the committee appointed by the Board and consisting of
one or more Directors who qualify as Non-Employee Directors as defined by Rule

 

1



--------------------------------------------------------------------------------

16b-3(b)(3)(i). To the extent that it is desired that compensation resulting
from an Award be excluded from the deduction limitation of Section 162(m) of the
Code, all members of the Committee granting an Award also shall be “outside
directors” within the meaning of Section 162(m).

2.9. “Covered Employee” means an employee covered by Section 162(m) of the Code,
which as of the effective date of this Plan includes any individual who, on the
last day of the taxable year is the Chief Executive Officer (or person acting in
that capacity) or one of the four highest compensated Officers (other than the
Chief Executive Officer) as determined under rules of the Securities and
Exchange Commission.

2.10. “Director” means a member of the Board.

2.11. “Disability” means a “permanent and total disability” within the meaning
of Section 22(e)(3) of the Code.

2.12. “Eligible Employee” means anyone, other than one who receives retirement
benefits, consulting fees, honorariums, and the like from the Company, who
performs services for the Company or a Subsidiary, including an Officer or
Director of the Company or a Subsidiary, compensated on a regular basis by the
Company or a Subsidiary.

2.13. “Fair Market Value” means the last closing price for a Common Share on the
NYSE, NASDAQ or any stock exchange or national trading or quotation system on
which such sales of Common Shares are reported. If the Common Shares are not so
traded or reported, Fair Market Value shall be set under procedures established
by the Committee.

2.14. “Incentive Option” means any Stock Option intended to be and designated as
an “Incentive Stock Option” within the meaning of Section 422 of the Code or any
successor provision.

2.15. “Non-Employee Director” means each Director of the Company or its
subsidiaries, now serving as a Director or elected hereafter, who is not also an
employee of the Company or any of its subsidiaries.

2.16. “Non-Qualified Option” means any Stock Option that is not an Incentive
Option.

2.17. “Non-Tandem SAR” means a Stock Appreciation Right granted without
reference to a Stock Option.

2.18. “Officer” means the president, principal financial officer, principal
accounting officer, any vice president in charge of a principal business unit,
division or function (such as sales, administration or finance) or any other
officer who performs a significant policy-making function.

 

2



--------------------------------------------------------------------------------

2.19. “Option Price” or “Exercise Price” means the price per Common Share at
which a Common Share may be purchased upon the exercise of a Stock Option or an
Award.

2.20. “Other Stock Unit Awards” shall have the meaning set forth in Section 10.1
hereof.

2.21. “Participant” means a person to whom an Award has been made pursuant to
this Plan.

2.22. “Performance Award” means an Award of a fixed number of Common Shares or
cash conditioned upon meeting performance criteria granted to a Participant
pursuant to Article 9.

2.23. “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals established by the Committee with respect to such an Award are
to be measured.

2.24. “Plan” means this 2004 Equity Compensation Plan, as amended from time to
time.

2.25. “Reference Option” shall have the meaning set forth in Section 7.1 hereof.

2.26. “Restricted Period” means the period of not less than three years
following the date of grant of any Restricted Stock Award, unless otherwise
provided by the Committee in the related Award Agreement.

2.27. “Restricted Stock” means Common Shares issued pursuant to a Restricted
Stock Award which are subject to the restrictions set forth in the related Award
Agreement.

2.28. “Restricted Stock Award” means an Award of a fixed number of Common Shares
to a Participant which is subject to forfeiture provisions and other conditions
set forth in the Award Agreement.

2.29. “Retirement” means termination of employment or service from the Company,
other than a termination for the reasons specified in Sections 12.1.3 or 12.1.4,
and other than by death or Disability by an employee or a Director who is at
least 65 years of age, or 55 years of age with at least ten years of employment
with, or service on the Board of, the Company or a Subsidiary.

2.30. “Rule 16b-3” mean Securities and Exchange Commission Regulation
Section 240.16b-3 or any corresponding successor regulation.

2.31. “Stock Appreciation Right” or “SAR” means the right to receive, for each
unit of the SAR, cash and/or Common Shares equal in value to the excess of the
Fair Market Value of one Common Share on the date of exercise of the SAR over
the reference price per Common Share established on the Grant Date of the SAR.

 

3



--------------------------------------------------------------------------------

2.32. “Stock Option” means the right to purchase Common Shares granted pursuant
to Article 6.

2.33. “Subsidiary” means any corporation, partnership, joint venture, or other
entity of which the Company owns or controls, directly or indirectly, 25% or
more of the outstanding voting stock, or comparable equity participation and
voting power, or which the Company otherwise controls, by contract or any other
means. However, when the term “Subsidiary” is used in the context of an Award of
an Incentive Option, the applicable percentage shall be 50%. “Control” means the
power to direct or cause the direction of the management and policies of a
corporation or other entity.

2.34. “Tandem SAR” means a Stock Appreciation Right granted with reference to a
Stock Option.

2.35. “Transfer” means alienation, attachment, sale, assignment, pledge,
encumbrance, charge or other disposition; and the terms “Transferred” or
“Transferable” have corresponding meanings.

ARTICLE 3

ADMINISTRATION

3.1. Committee. This Plan shall be administered and interpreted by the
Committee.

3.2. Awards. The Committee is authorized to grant (i) Stock Options; (ii) Stock
Appreciation Rights, in tandem with Stock Options or free-standing;
(iii) Restricted Stock; (iv) Common Shares conditioned upon meeting performance
criteria; and (v) other awards based in whole or in part by reference to or
otherwise based on the Company’s Common Shares, or other securities of the
Company or any Subsidiaries (collectively, the “Awards”). In particular, the
Committee shall have the authority:

3.2.1 to select the persons to whom Awards may be granted;

3.2.2 to determine the types and combinations of Awards to be granted;

3.2.3 to determine the number of Common Shares or monetary units which may be
subject to each Award;

3.2.4 to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award, including, but not limited to, the term, price,
exercisability, method of exercise, any restriction or limitation on Transfer,
any vesting schedule or acceleration, the application of performance goals as
set forth in Section 9.1.2, or any forfeiture provisions or waiver, regarding
any Award, and the related Common Shares, based on such factors as the Committee
shall determine; and

 

4



--------------------------------------------------------------------------------

3.2.5 to modify or waive any restrictions or limitations contained in, and grant
extensions to the terms of or accelerate the vesting of, any outstanding Award,
as long as such modifications, waivers, extensions or accelerations are not
inconsistent with the terms of this Plan for those Awards intended to be
Incentive Options or meet the conditions of Section 162(m) of the Code, but no
such changes shall impair the rights of any Participant without his or her
consent.

3.3. Guidelines. The Committee is authorized to adopt, alter and repeal
administrative rules, guidelines and practices governing this Plan and perform
all acts, including the delegation of its administrative responsibilities, as it
deems advisable; to construe and interpret the terms and provisions of this Plan
and any Award issued under this Plan; and to otherwise supervise the
administration of this Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any related Award
Agreement in the manner and to the extent it deems necessary to carry this Plan
into effect.

3.4. Delegation of Authority. The Committee may delegate its authority to
Officers of the Company and its administrative duties to Officers or employees
of the Company except with respect to persons who are senior Officers of the
Company as defined by the Committee and except where performance goals for
particular compensation grants are intended to be excluded from the deduction
limitation imposed by Section 162(m) of the Code.

3.5. Decisions Final. Any action, decision, interpretation or determination by
or at the direction of the Committee concerning the application or
administration of this Plan shall be final and binding upon all persons and need
not be uniform with respect to its determination of recipients, amount, timing,
form, terms or provisions.

ARTICLE 4

COMMON SHARES SUBJECT TO PLAN

4.1. Common Shares. Subject to adjustment as provided in Section 4.2, the number
of Common Shares which may be issued under this Plan shall not exceed 3,000,000
Common Shares. If any Award granted under this Plan shall expire, terminate or
be canceled for any reason without having been exercised in full, the number of
Common Shares not acquired that are subject to such Award shall again be
available for future grants. The Committee may make such other determinations
regarding the counting of Common Shares issued pursuant to this Plan as it deems
necessary or advisable, provided that such determinations shall be permitted by
law. Common Shares underlying a canceled Stock Option shall be counted against
the maximum number of Common Shares for which Stock Options may be granted to an
Eligible Employee or Advisor. The repricing of Stock Options shall be strictly
prohibited under this Plan.

 

5



--------------------------------------------------------------------------------

4.2. Adjustment Provisions.

4.2.1 If the Company shall at any time after November 9, 2005 change the number
of issued Common Shares, without new consideration to the Company, by stock
dividend, split, combination, recapitalization, reorganization, exchange of
Common Shares, liquidation or other change in corporate structure affecting the
Common Shares, or make a distribution of cash or property which has a
substantial impact on the value of issued Common Shares, the total number of
Common Shares reserved for issuance under the Plan shall be appropriately
adjusted and the number of Common Shares covered by each outstanding Award and
the reference price or Fair Market Value for each outstanding Award shall be
adjusted so that the aggregate consideration payable to the Company and the
value of each such Award shall not be changed.

4.2.2 The Committee may authorize the issuance, continuation or assumption of
Awards or provide for other equitable adjustments after changes in the Common
Shares resulting from any merger, consolidation, sale of assets, acquisition of
property or stock, recapitalization, reorganization or similar occurrence in
which the Company is the continuing or surviving entity, upon such terms and
conditions as it may deem equitable and appropriate.

4.3. Merger, Dissolution or Liquidation. Upon the dissolution or liquidation of
the Company or any merger, consolidation, exchange or other transaction in which
the Company is not the surviving entity or in which 75% or more of the
outstanding Common Shares of the Company are converted into cash, other
securities or other property, each outstanding Award shall terminate as of a
date fixed by the Committee provided that not less than twenty days written
notice of the date of expiration shall be given to each holder of an Award and
each outstanding Award shall be fully vested and each such holder shall have the
right during such period following notice to exercise the Award as to all or any
part of the Common Shares for which it is exercisable.

4.4. Change of Control. If a Participant’s employment or service is
involuntarily terminated without cause (as determined by the Committee in its
sole discretion) during the twenty-four month period following a Change in
Control of the Company, all outstanding Awards shall become immediately
exercisable in full. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred if (a) any “person,” as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or William J. Motto and his heirs, lineal
descendants, legatees and legal representatives of any of the foregoing and the
trustee of any bona fide trust of which one or more of the foregoing are the
sole beneficiaries or the grantors thereof, becomes the “beneficial owner,” as
such term is defined in Rule 13d-3 under that Act, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or (b) during any period of one
year (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board and any new
Director whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the Directors then
still in office who were either Directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof.

 

6



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Plan, in the event of a Change in
Control, the Committee may, in its sole discretion, provide that each Stock
Option or SAR shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a cash payment to be made within sixty days of the Change in
Control in an amount equal to the amount by which the price per Common Share in
connection with the Change in Control exceeds the purchase price per Common
Share under the Award Agreement for any Stock Option or SAR multiplied by the
number of Common Shares granted under the Award Agreement for any Stock Option
or SAR.

ARTICLE 5

DURATION OF PLAN

This Plan shall terminate on the tenth anniversary of the Effective Date, unless
terminated sooner by the Board pursuant to Article 14. The provisions of the
Plan shall remain operative with respect to all outstanding Awards until their
expiration.

ARTICLE 6

STOCK OPTIONS

6.1. Grants. Stock Options may be granted alone or in addition to other Awards
granted under this Plan. Each Stock Option granted shall be designated as either
a Non-Qualified Option or an Incentive Option and in each case such Stock Option
may or may not include Stock Appreciation Rights. One or more Stock Options
and/or Stock Appreciation Rights may be granted to any Eligible Employee or
Advisor, except that no person shall receive during any 12-month period
Non-Qualified Stock Options and Stock Appreciation Rights covering more than
300,000 Common Shares and only Non-Qualified Options may be granted to Advisors.

6.2. Incentive Options. Any Stock Option designated by the Committee as an
Incentive Option will be subject to the general provisions applicable to all
Stock Options granted under the Plan plus the following specific provisions:

6.2.1 If an Incentive Option is granted to a person who owns, directly or
indirectly, stock representing more than 10% of (i) the total combined voting
power of all classes of stock of the Company and its Subsidiaries, or (ii) a
corporation that owns 50% or more of the total combined voting power of all
classes of stock of the Company, then

6.2.1.1 the Option Price must equal at least 110% of the Fair Market Value on
the Grant Date; and

6.2.1.2 the Term of the Incentive Option shall not be greater than five years
from the Grant Date.

6.2.2 The aggregate Fair Market Value of Common Shares, determined at the Grant
Date, with respect to Incentive Options that may be exercised for the first time
by any individual during any calendar year under this Plan or any other plan
maintained by the Company and its Subsidiaries shall not exceed $100,000. To the
extent that the aggregate Fair Market Value of Common Shares with respect to
which Incentive Options are exercisable for the first time by any individual
during any calendar year, under all plans of the Company and its Subsidiaries,
exceeds $100,000, such Incentive Options shall be treated as Non-Qualified
Options.

 

7



--------------------------------------------------------------------------------

6.2.3 Qualification under the Code. Notwithstanding anything in this Plan to the
contrary, no term of this Plan relating to Incentive Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Option under Section 422 of the Code.

6.2.4 Limitation on Incentive Options. The aggregate number of Common Shares
under this Plan that may be issued with respect to Incentive Options shall not
exceed the total number of Shares authorized for the Plan.

6.3. Terms of Stock Options. Except as otherwise required by Subsection 6.2,
Stock Options granted under this Plan shall be subject to the following terms
and conditions and shall be in such form and contain such additional terms and
conditions, not inconsistent with the terms of this Plan pertaining to Incentive
Options and options intended to meet the conditions of Section 162(m) of the
Code, as the Committee shall deem desirable:

6.3.1 Option Price. The Option Price shall be determined by the Committee at the
time of grant, except that no Incentive Option may be granted for an Option
Price less than 100% of Fair Market Value on the Grant Date.

6.3.2 Option Term. The Option Term shall be fixed by the Committee, but no
Incentive Option shall be exercisable more than ten years after its Award Date.

6.3.3 Exercisability. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be specified in the Award
Agreement, provided, however, that a Stock Option may not be exercised as to
less than Twenty-Five Common Shares at any one time or the total number
available for exercise at that time.

6.3.4 Method of Exercise. A Stock Option may be exercised in whole or in part at
any time during its Term by giving written notice of exercise to the Company
specifying the number of Common Shares to be purchased. Such notice shall be
accompanied by payment in full of the Option Price in cash or through the tender
of previously-owned Shares which for such purposes shall be valued at their Fair
Market Value unless some other form of consideration is approved by the
Committee. Once delivered, an exercise shall be irrevocable.

6.3.5 Transferability of Stock Options. Stock Options shall be Transferable as
provided in Article 11.

6.3.6 Termination. Stock Options shall terminate in accordance with Article 12.

 

8



--------------------------------------------------------------------------------

6.3.7 Buyout and Settlement Provisions. The Committee may at any time offer to
buy out a Stock Option previously granted, based on such terms and conditions as
the Committee shall establish; however, such terms shall not effectively reprice
the options (offer to buy out option shall not exceed the difference between the
Fair Market Value of the Common Share and the Exercise Price on the date of the
offer) and in no event shall the Committee without approval of the Company’s
shareholders within twelve (12) months of the date of such Committee action, buy
out a Stock Option previously granted with an Exercise Price on the date of such
buy out greater than the Fair Market Value of the Common Shares underlying such
Stock Option.

6.4. Award of Non-Qualified Options to Non-Employee Directors.

6.4.1 Grants. Each Non-Employee Director shall be granted a Non-Qualified Option
for 7,500 Common Shares, or such other number as may be determined by the Board
of Directors from time to time, upon appointment or election as a Director and
immediately after each subsequent Annual Shareholders’ Meeting if such person is
serving as a Director at such time either by virtue of being re-elected or by
virtue of serving a term in excess of one year. All grants shall be made on the
date of the event giving rise to the Non-Qualified Option. Such grants shall
continue until the number of Common Shares provided for in this Plan in Article
4 are exhausted. The number of Common Shares specified herein shall be subject
to change in accordance with the adjustment provisions provided by Section 4.2.

6.4.2 Terms and Conditions of Options Granted to Non-Employee Directors.

6.4.2.1 The Term of all Options shall be ten years from the Award Date.

6.4.2.2 The Option Price of all Options shall be the Fair Market Value of a
Common Share on the Award Date.

6.4.2.3 All Options shall become vested to the extent of 25% at the completion
of each ninety day period following the date of grant.

6.4.2.4 All Options shall be exercisable in the manner provided in Subsections
6.3.3 and 6.3.4.

6.4.2.5 All Options shall be Transferable as provided in Article 11 and shall
terminate only upon the expiration of their term or in accordance with
Section 6.4.3.

6.4.3 Automatic Termination of Non-Qualified Option. Notwithstanding anything
contained herein to the contrary, if at any time a holder of an Option granted
to a Non-Employee Director under this Plan becomes an employee, Officer or
Director of or a consultant to an entity which the Committee determines is a
competitor of the Company, such Option shall automatically terminate as of the
date such conflicting relationship was established.

 

9



--------------------------------------------------------------------------------

6.4.4 The provisions of this Section 6.4 replace the 1999 Directors’ Stock
Option Plan.

ARTICLE 7

STOCK APPRECIATION RIGHTS

7.1. Grants. The Committee may, in its discretion, grant SARs to any Eligible
Employee, Advisor and/or Non-Employee Director. A SAR may be granted either with
or without reference to all or any part of a Stock Option. A “Tandem SAR” is a
SAR granted with reference to a Stock Option (the “Reference Option”). A
“Non-Tandem SAR” is a SAR granted without reference to a Stock Option. If the
Reference Option is a Non-Qualified Option, a Tandem SAR may be granted at or
after the date of the Reference Option; if the Reference Option is an Incentive
Option, the Grant Date of a Tandem SAR must be the same as the Grant Date of the
Reference Option. Any SAR shall have such terms and conditions, not inconsistent
with this Plan, as are established by the Committee in connection with the
Award.

7.2. Term. A Tandem SAR shall terminate and no longer be exercisable upon the
termination of its Reference Option. A Non-Tandem SAR may have a term no longer
than ten years from its Grant Date.

7.3. Exercise. A Tandem SAR may only be exercisable at the times and, in whole
or in part, to the extent that its Reference Option is exercisable. The exercise
of a Tandem SAR shall automatically result in the surrender of the applicable
portion of its Reference Option. A Non-Tandem SAR shall be exercisable in whole
or in part as provided in its Award Agreement. Written notice of any exercise
must be given in the form prescribed by the Committee.

7.4. Payment. For purposes of payment of a SAR, the reference price per Common
Share shall be the Option Price of the Reference Option in the case of a Tandem
SAR and shall be the Fair Market Value of a Common Share on the Grant Date in
the case of a Non-Tandem SAR. The Committee shall determine the form of payment.

7.5. Transferability and Termination. SARs shall be Transferable as provided in
Article 11 and shall terminate in accordance with Article 12.

ARTICLE 8

RESTRICTED AND UNRESTRICTED STOCK AWARDS

8.1. Grants of Restricted Stock Awards. The Committee may, in its discretion,
grant one or more Restricted Stock Awards to any Eligible Employee, Advisor
and/or Non-Employee Director. Each Restricted Stock Award shall specify the
number of Common Shares to be issued to the Participant, the date of such
issuance, the price, if any (as required by applicable law), to be paid for such
Common Shares by the Participant and the restrictions imposed on such Common
Shares. The Committee may grant Restricted Stock Awards subject to the
attainment of specified performance goals as set forth in Section 9.1.2,
continued employment or such other limitations or restrictions as the Committee
may determine. No person shall receive during any twelve-month period Restricted
Stock Awards or awards of unrestricted Common Shares covering more than 100,000
Common Shares.

 

10



--------------------------------------------------------------------------------

8.2. Terms and Conditions of Restricted Stock Awards. Restricted Stock Awards
shall be subject to the following provisions:

8.2.1 Issuance of Common Shares. Common Shares of Restricted Stock may be issued
immediately upon grant or upon vesting as determined by the Committee. 8.2.2
Stock Powers and Custody. If Common Shares of Restricted Stock are issued
immediately upon grant, the Committee may require the Participant to deliver a
stock power, endorsed in blank, relating to the Restricted Stock covered by such
an Award. If any stock certificates are issued in respect of Common Shares of
Restricted Stock awarded under this Plan, such certificates shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Award. The Committee
may also require that the certificates evidencing Restricted Stock be held in
custody by the Company until the restrictions on them shall have lapsed.

8.2.2 Shareholder Rights. Unless otherwise determined by the Committee at the
time of grant, Participants receiving Restricted Stock Awards shall not be
entitled to dividend or voting rights for the Restricted Stock until they are
fully vested.

8.2.3 Termination of Employment. Upon termination of employment during the
Restricted Period, all Restricted Stock shall be forfeited, subject to such
exceptions, if any, as are authorized by the Committee, as to termination of
employment, Retirement, Disability, death or special circumstances.

8.3. Unrestricted Stock Awards. The Committee may make awards of unrestricted
Common Shares to key Eligible Employees, Advisors and/or Non-Employee Directors
in recognition of outstanding achievements or contributions by such employees
and/or advisors. Unrestricted Common Shares issued on a bonus basis may be
issued for no cash consideration. Each certificate for unrestricted Common
Shares shall be registered in the name of the Participant and delivered to the
Participant.

ARTICLE 9

PERFORMANCE AWARDS

9.1. Performance Awards.

9.1.1 Grant. The Committee may, in its discretion, grant Performance Awards to
Eligible Employees and Advisors. A Performance Award shall consist of the right
to receive either Common Shares or cash of an equivalent value, or a combination
of both, at the end of a specified Performance Period or a fixed dollar amount
payable in cash or Common Shares, or a combination of both, at the end of a
specified Performance Period. The Committee shall determine the Eligible
Employees and Advisors to whom and the time or times at which Performance Awards
shall be granted, the number of Common Shares or the amount of cash to be
awarded to any person, the duration of the period during which, and the
conditions under which, a Participant’s Performance Award will vest, and the
other terms and conditions of the Performance Award in addition to those set
forth in Subsection 9.2. No person shall receive during any twelve-month period
Performance Awards covering more than 100,000 Common Shares.

 

11



--------------------------------------------------------------------------------

9.1.2 Criteria for Award. The Committee may condition the grant or vesting of a
Performance Award upon the attainment of specified performance goals, including
but not limited to, appreciation in the Fair Market Value, book value or other
measure of value of the Common Shares; the performance of the Company or groups
within the Company based on increases in sales, earnings (which may include an
add back for taxes, interest, and/or depreciation and amortization), operating
earnings, profit margins, earnings per Common Share, cash flow, favorable
comparison to established budgets, return on stockholders’ equity, return on
assets, attainment of strategic and operational initiatives, market share,
comparisons with various stock market indices, reduction in costs or a
combination of such factors; personal performance measures or such other similar
factors or criteria as the Committee shall determine

9.2. Terms and Conditions of Performance Awards. Performance Awards shall be
subject to the following terms and conditions:

9.2.1 Dividends. Unless otherwise determined by the Committee at the time of the
grant of the Award, amounts equal to dividends declared during the Performance
Period with respect to any Common Shares covered by a Performance Award will not
be paid to the Participant.

9.2.2 Payment. Subject to the provisions of the Award Agreement and this Plan,
at the expiration of the Performance Period, share certificates, cash or a
combination of both, as the Committee may determine, shall be delivered to the
Participant, or his or her legal representative or guardian, in a number or an
amount equal to the vested portion of the Performance Award. Performance Awards
may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis.

9.2.3 Transferability. Performance Awards shall be Transferable as provided in
Article 11.

9.2.4 Termination of Employment or Advisory Relationship. Subject to the
applicable provisions of the Award Agreement and this Plan, upon termination of
a Participant’s employment or advisory relationship with the Company or a
Subsidiary for any reason during the Performance Period for a given Award, the
Performance Award in question will vest or be forfeited in accordance with the
terms and conditions established by the Committee.

9.2.5 Tax Considerations. The Committee may designate whether any Performance
Award, either alone or in addition to other Awards granted under this Plan,
being granted to any Eligible Employee or Advisor is intended to be
“performance-based compensation” as that term is used in Section 162(m) of the
Code. Any such Awards designated to be “performance-based compensation” shall be
conditioned on the achievement of one or more performance measures discussed
herein or otherwise determined by the Committee, to the extent required by
section 162(m) of the Code.

 

12



--------------------------------------------------------------------------------

ARTICLE 10

OTHER STOCK UNIT AWARDS

10.1. The Committee is authorized to grant to employees of the Company and its
affiliates, either alone or in addition to other Awards granted under this Plan,
Awards of Common Shares or other securities of the Company or any Subsidiary of
the Company and other Awards that are valued in whole or in part by reference
to, or are otherwise based on, Common Shares or other securities of the Company
or any subsidiary of the Company (“Other Stock Unit Awards”). Other Stock Unit
Awards may be paid in cash, Common Shares, other property or in a combination
thereof, as the Committee shall determine. No person shall receive during any
twelve-month period Other Stock Unit Awards covering more than 100,000 Common
Shares.

10.2. The Committee shall determine the employees to whom Other Stock Unit
Awards are to be made, the times at which such Awards are to be made, the number
of Common Shares to be granted pursuant to such Awards and all other conditions
of such Awards. The provisions of Other Stock Unit Awards need not be the same
with respect to each recipient. The recipient shall not be permitted to sell,
assign, transfer, pledge, or otherwise encumber the Common Shares or other
securities which constitute Other Stock Unit Awards prior to the later of:
(i) the date on which the Common Shares or other securities are issued, or
(ii) the date on which any applicable restrictions, performance or deferral
period lapses. Common Shares (including securities convertible into Common
Shares) and other securities granted pursuant to Other Stock Unit Awards may be
issued for no cash consideration or for such minimum consideration as may be
required by applicable law. Common Shares (including securities convertible into
Common Shares) and other securities purchased pursuant to purchase rights
granted pursuant to Other Stock Unit Awards may be purchased for such
consideration as the Committee shall determine, which price shall not be less
than the Fair Market Value of such Common Shares or other securities on the
Grant Date, unless the Committee otherwise elects. Unless the Committee
determines otherwise to address specific considerations, Other Stock Unit Awards
granted under this Plan shall have a vesting period of not less than one year.

ARTICLE 11

TRANSFERABILITY OF AWARDS

Awards and benefits payable under this Plan shall not be Transferable by the
Participant during his or her lifetime and may not be assigned, exchanged,
pledged, transferred or otherwise encumbered or disposed of except by will or
the laws of descent and distribution or, in the case of an Incentive Option,
except by a domestic relations order pursuant to Section 414(p)(1)(B) of the
Code. Awards shall be exercisable during a Participant’s lifetime only as set
forth in the preceding sentence by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.

 

13



--------------------------------------------------------------------------------

Notwithstanding the above, the Committee may, with respect to particular Awards,
other than Incentive Options, establish or modify the terms of the Awards to
allow the Awards to be Transferred, at the request of the Participant, to trusts
established by the Participant or as to which the Participant is a grantor or to
family members of the Participant or otherwise for personal and tax planning
purposes of the Participant. If the Committee allows such Transfer, such Awards
shall not be exercisable for a period of not less than six months following the
action of the Committee. To the extent the Committee action allowing such
Transfer occurs within the last six months of the term of any Award granted
under this Plan, other than an Incentive Option, the term of such Award shall
automatically be extended for a period necessary to accommodate the exercise
limitation discussed in the preceding sentence or by such other period as
determined by the Committee. In no event can a SAR be Transferred if it was
issued as a Tandem SAR with an Incentive Option as a Reference Option unless the
SAR is Transferred with the Incentive Option and the Transfer satisfies the
other terms of this Plan.

ARTICLE 12

TERMINATION OF AWARDS

12.1. Termination of Awards. All Awards issued under this Plan, except for those
issued to Non-Employee Directors as provided in Section 6.4, shall terminate as
follows:

12.1.1 At Expiration of Term. During any period of continuous employment or
business relationship with the Company or a Subsidiary, an Award will be
terminated only if it is fully exercised or if it has expired by its terms or by
the terms of this Plan. For these purposes, any leave of absence approved by the
Company shall not be deemed to be a termination of employment, nor shall such
approved leave of absence toll the Term of any Award whereby the Term of an
Award would be extended to account for the time of the approved leave of
absence.

12.1.2 Death, Disability or Retirement. If a Participant’s employment by the
Company or a Subsidiary terminates by reason of death, Disability or Retirement,
or in the case of an advisory relationship if such business relationship
terminates by reason of death or Disability, any Award held by such Participant,
unless otherwise determined by the Committee at grant, shall be fully vested and
may thereafter be exercised by the Participant or by the Participant’s
beneficiary or legal representative, for a period of one year following
termination of employment, death or Disability, and ninety days in the case of
Retirement, or such longer period as the Committee may specify at or after grant
in all cases other than Incentive Options, or until the expiration of the stated
Term of such Award, whichever period is shorter.

12.1.3 Termination for Cause. Awards shall terminate immediately if employment
is terminated for Cause or by voluntary action of the Participant without the
consent of the Company. “Cause” is defined as including, but not limited to,
theft of or intentional damage to the Company’s property, intentional harm to
the Company’s reputation, material breach of the Participant’s duty of fidelity
to the Company, excessive use of alcohol, the use of illegal drugs, the
commission of a criminal act, willful violation of the Company’s policies, or
trading in Common Shares for personal gain based on knowledge of the Company’s
activities or results when such information is not available to the general
public.

 

14



--------------------------------------------------------------------------------

12.1.4 Employment and Noncompetition Agreements. If an individual holding an
Award violates any term of any written employment, confidentiality or
noncompetition agreement between the Company and that person, all existing
Awards held by such person will terminate immediately. In addition, if at any
time of such violation such person has exercised an Award for Common Shares but
has not received certificates for the Common Shares to be issued, the Company
may void the Award and its exercise. Any such actions by the Company shall be in
addition to, and not in lieu of, any other rights or remedies available to the
Company in such circumstances.

12.1.5 Other. Except as provided above in this Section 12.1, unless otherwise
determined by the Committee at or after grant, if a Participant’s employment by,
or business relationship with, the Company or a Subsidiary terminates for any
reason other than death, as provided above, the Award will terminate on the
earlier to occur of the stated expiration date or ninety days after termination
of the employment or business relationship. If a Participant dies during the
ninety day period following the termination of the employment or business
relationship, any unexercised Award held by the Participant, or transferred by
the Participant in accordance with Article 11, shall be exercisable, to the full
extent that such Award was exercisable at the time of death, by the heirs,
beneficiaries or legal representative of the estate of the Participant, for a
period of one year after the date of termination of employment of the
Participant or until the expiration of the stated term of the Award, whichever
occurs first.

12.2. Acceleration of Vesting and Extension of Exercise Period Upon Termination.

12.2.1 Notwithstanding anything contained in this Article 12, upon the
termination of employment of a Participant who is not an Officer or Director of
the Company, for reasons other than those provided in Sections 12.1.3 and
12.1.4, the Committee may, in its sole discretion, accelerate the vesting of all
or part of any Awards held by such terminated Participant, or Transferred by the
Participant in accordance with Article 11, so that such Awards are fully or
partially exercisable as of the date of termination, and may also extend the
permitted exercise period of such Awards for up to five years from the date of
termination, but in no event longer than the original expiration date of such
Award. Under the Code, extensions of the Term of Incentive Options will cause
the Option to become non-qualified unless the exercise price is reset to be at
least equal to the Fair Market Value on the date of extension and the other
requirements of an Incentive Option are satisfied at that time.

12.2.2 Except as provided in Section 12.2.1 or Section 4.2, in no event will the
continuation of the exercisability of an Award beyond the date of termination of
employment allow the Participant, or his or her beneficiaries or heirs, to
accrue additional rights under the Plan, or to purchase more Common Shares
through the exercise of an Award than could have been purchased on the date that
employment was terminated.

 

15



--------------------------------------------------------------------------------

ARTICLE 13

DEFERRALS

The Committee may permit recipients of Awards to defer the distribution of all
or part of any Award in accordance with such terms and conditions as the
Committee shall establish.

ARTICLE 14

TERMINATION OR AMENDMENT OF PLAN

Notwithstanding any other provisions hereof to the contrary, the Board may
assume responsibilities otherwise assigned to the Committee and may at any time,
amend, in whole or in part, any provisions of this Plan, or suspend or terminate
it entirely; provided, however, that, unless otherwise required by law, the
rights of a Participant with respect to any Awards granted prior to such
amendment, suspension or termination may not be impaired without the consent of
such Participant. No amendment shall, without shareholder approval, increase the
number of Common Shares available under the Plan, increase the number of Common
Shares for which Incentive Options may be granted, cause the Plan or any Award
granted to Covered Employees under the Plan to fail to meet the conditions for
exclusion of application of the $1,000,000 deduction limitation imposed by the
Section 162(m) of the Code where the Award was granted with the intention of
avoiding such limitations, or without the consent of the Participant.

ARTICLE 15

GENERAL PROVISIONS

15.1. No Right to Continued Employment or Business Relationship. Neither the
establishment of the Plan nor the granting of any Award hereunder shall confer
upon any Participant any right to continue in the employ of, or in any business
relationship with, the Company or any Subsidiary, or interfere in any way with
the right of the Company or any Subsidiary to terminate such employment or
business relationship at any time.

15.2. No Right to Award. No Eligible Employee, Advisor or Non-Employee Director
shall have the right to be selected to receive an Award under this Plan or,
having been so selected, to be selected to receive a future Award or Stock
Option. Neither the Award nor any benefits arising out of this Plan shall
constitute part of a Participant’s employment or service contract with the
Company or any Affiliate and, accordingly, this Plan and the benefits hereunder
may be terminated at any time in the sole and exclusive discretion of the
Company without giving rise to liability on the part of the Company or any
Affiliate for severance payments.

15.3. No Claim/Uniformity. Except as provided in Section 6.4, no Eligible
Employee, Advisor or Non-Employee Director shall have any claim to receive any
Award under this Plan, and there is no obligation for uniformity of treatment of
Participants under this Plan.

 

16



--------------------------------------------------------------------------------

15.4. Acceptance of Award Agreement. The prospective recipient of any Award
under this Plan shall not, with respect to such Award, be deemed to have become
a Participant, or to have any rights with respect to such Award, until and
unless such recipient shall have accepted any Award Agreement or other
instrument evidencing the Award.

15.5. Certificates for Common Shares. All certificates for Common Shares
delivered under this Plan pursuant to any Award shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Shares are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any certificates to make appropriate
reference to such restrictions.

15.6. No Offer to Sell Securities. No Award granted hereunder shall be construed
as an offer to sell securities of the Company, and no such offer shall be
outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would comply with all applicable
requirements of the federal securities laws and any other laws to which such
offer, if made, would be subject.

15.7. Other Plans. The value of, or income arising from, any Awards issued under
this Plan shall not be treated as compensation for purposes of any pension,
profit sharing, life insurance, Disability or other Retirement or welfare
benefit plan now maintained or hereafter adopted by the Company or any
Subsidiary, unless such plan specifically provides to the contrary. Nothing
contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required.

15.8. Withholding of Taxes. The Company may deduct from any payment to be made
pursuant to this Plan, or otherwise require, prior to the issuance or delivery
of any Common Shares or the payment of any cash to a Participant, or at any time
thereafter as requested by the Company (including without limitation at such
time that a Participant makes an election under section 83(b) of the Code),
payment by the Participant of any Federal, state, local or foreign taxes
required by law to be withheld. The Company may withhold from payroll and/or any
other amounts payable to the Participants all sums required to satisfy such tax
obligations. In addition, the Committee may permit any such withholding
obligations to be satisfied by reducing the number of Common Shares otherwise
deliverable or by accepting the delivery of previously owned Common Shares. Any
fraction of a Common Share required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

15.9. Reimbursement of Taxes. The Committee may provide in its discretion that
the Company may reimburse a Participant for federal, state, local and foreign
tax obligations incurred as a result of the grant or exercise of an Award issued
under this Plan.

 

17



--------------------------------------------------------------------------------

15.10. Grants to Covered Employees. Notwithstanding anything to the contrary in
this Plan, Awards granted under the Plan to Covered Employees may be granted in
a manner such that the Company’s income tax deduction for the compensation
attributable to the Awards is not limited to the deduction restriction imposed
by Section 162(m) of the Code (“Performance-Based Awards”).

15.11. Governing Law. This Plan and actions taken in connection with it shall be
governed by the laws of Ohio without regard to the principles of conflict of
laws.

15.12. Liability. No employee of the Company nor member of the Committee or the
Board shall be liable for any action or determination taken or made in good
faith with respect to this Plan or any Award granted hereunder and, to the
fullest extent permitted by law, all employees and members shall be indemnified
by the Company for any liability and expenses which may occur through any claim
or cause of action arising under or in connection with this Plan or any Awards
granted under this Plan.

15.13. Severability. If any provision of this Plan is or becomes invalid,
illegal or unenforceable in any jurisdiction, or would disqualify this Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan, it shall be stricken and the
remainder of this Plan shall remain in full force and effect.

15.14. Shareholder Approval. This Plan was approved by shareholders at the
Company’s 2005 Annual Shareholders’ Meeting and amended in certain respects by
the Board of Directors and restated January 22, 2008.

 

18